DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over TW 201717635 A TAKEHARA, HIDEKI et al. (hereafter TAKEHARA), in view of US 20180084284 A1 Rosewarne; Christopher James et al. (hereafter Rosewarne),  and further in view of US 20220046270 A1 Kim; Sunyeon et al. (hereafter Kim).
Regarding claim 1, TAKEHARA discloses A method of decoding comprising: generating, by a video decoder, a first-in, first-out (FIFO) motion vector predictor (MVP) candidate list buffer (Fig.20, p.28 para.3, p.15 para.3, wherein motion information memory 207 in decoder 200 is a FIFO buffer realized by decoder 200 to store the candidate block group that is the MVP candidate list), wherein generating the FIFO MVP candidate list buffer (Fig.20) comprises: determining, by the video decoder, motion information of a block of a current picture decoded before a current block of the current picture (p.5 para.2-3, wherein a motion information is selected from previously decoded motion information candidates), wherein the motion information of the block includes a motion vector and a reference index (p.10 para.1); and updating, by the video decoder, the FIFO MVP candidate list buffer (Fig.21, p.30 para.4, wherein the candidate block group reproduces motion information in unit 204, then the motion information is stored in the FIFO memory 207); determining, by the video decoder, from among MVP candidates in the FIFO MVP candidate list buffer, an MVP for the current block (p.10 para.4, wherein a best MV candidate, the predictor vector is the MVP selected from the candidate block group), wherein the MVP candidates in the FIFO MVP candidate list buffer include motion information of at least one non-adjacent block that is non-adjacent to the current block (p.7 para.2).
TAKEHARA fails to disclose buffer to remove an earlier-added MVP candidate from the FIFO MVP candidate list buffer and to add the motion information of the block as an MVP candidate to the FIFO MVP candidate list buffer; determining, by the video decoder, from among MVP candidates in the FIFO MVP candidate list buffer, determining, by the video decoder, based on the MVP for the current block, a motion vector of the current block; determining, by the video decoder, a predictive block based on the motion vector of the current block; and reconstructing, by the video decoder, based on the predictive block, sample values of the current block of the current picture.
However, and Rosewarne teaches buffer to remove an earlier-added MVP candidate from the FIFO MVP candidate list buffer ([15], [187], wherein FIFO buffer in decoupler is for a plurality of candidates, and the earlier added candidate would be truncated from the FIFO because it is a first in first out buffer) and to add the motion information of the block as an MVP candidate to the FIFO MVP candidate list buffer ([192], wherein a candidate is stored in the FIFO buffer); Kim teaches determining, by the video decoder, based on the MVP for the current block, a motion vector of the current block ([06]); determining, by the video decoder, a predictive block based on the motion vector of the current block ([110]); and reconstructing, by the video decoder, based on the predictive block, sample values of the current block of the current picture ([111]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references TAKEHARA, Rosewarne and Kim  before him/her, to modify the method of decoding disclosed by TAKEHARA to include the teaching in the same field of endeavor of Rosewarne and Kim, in order to remain the quality level of the video visually lossless after as many as seven encode-decode cycles, as identified by Rosewarne,  and improve the encoding efficiency by adaptively changing the resolution of the motion vector in the inter prediction, as identified by Kim.
Regarding claims 3, 10, Kim teaches The method of claim 1, wherein determining the motion vector of the current block comprises: determining, by the video decoder, the motion vector of the current block such that the motion vector of the current block specifies a motion vector of the MVP for the current block, or such that the motion vector of the current block is equal to a motion vector of motion information of the MVP for the current block plus a motion vector difference (MVD) ([107]).
Regarding claims 5, 12, see the rejection for claim 1, Kim further teaches and generating, by the video encoder, based on the predictive block, residual sample values ([83]).
Regarding claim 8, see the rejection for claim 1.
Claim(s) 2, 6, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKEHARA, in view of Rosewarne and Kim, and further in view of US 20190082191 A1 CHUANG; Tzu-Der et al. (hereafter Chuang).
Regarding claims 2, 6, 9, 13, Chuang teaches The method of claim 1, wherein the MVP for the current block is in affine mode ([09]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references TAKEHARA, Rosewarne, Kim and Chuang  before him/her, to modify the method of decoding disclosed by TAKEHARA to include the teaching in the same field of endeavor of Rosewarne, Kim and Chuang, in order to remain the quality level of the video visually lossless after as many as seven encode-decode cycles, as identified by Rosewarne,  and improve the encoding efficiency by adaptively changing the resolution of the motion vector in the inter prediction, as identified by Kim, and enable adaptive motion vector resolution for affine motion compensation, as identified by Chuang.




Allowable Subject Matter
Claims 4, 7, 11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: WO 2012120870 A1, US 20060153463 A1, US 20080043845 A1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487